Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-22, 24-28, and 30-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach either alone or in combination the claim features with respect to providing, from a AMF or a MME, a rejection of the request for handover, a rejection including a cause indicating that an interface between the AMF and the MME is unavailable for handing over a user equipment, wherein providing the rejection of the request for handover comprises providing information indicating whether the interface is permanently or temporarily unavailable, or wherein providing the rejection of the request for handover comprises providing information indicating whether the interface is unavailable for handoffs to at least one of a cell identifier, a tracking area identifier, a public land mobile network (PLMN) identifier, a network slice identifier, an identifier of a MME/AMF pool area, and a RAN-core network interface identifier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465